NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0441n.06

                                          No. 16-4141

                         UNITED STATES COURT OF APPEALS
                                                                                     FILED
                              FOR THE SIXTH CIRCUIT                             Jul 27, 2017
                                                                           DEBORAH S. HUNT, Clerk

WEI FANG,                                             )
                                                      )
       Petitioner,                                    )
                                                      )   ON PETITION FOR REVIEW
v.                                                    )   FROM THE UNITED STATES
                                                      )   BOARD OF IMMIGRATION
JEFFERSON B. SESSIONS, III, Attorney                  )   APPEALS
General,                                              )
                                                      )
       Respondent.                                    )
                                                      )


       BEFORE: NORRIS, SUHRHEINRICH, and GRIFFIN, Circuit Judges.

       PER CURIAM. Wei Fang petitions this court for review of an order of the Board of

Immigration Appeals (BIA) denying his motion to reopen his removal proceedings. As set forth

below, we deny the petition for review.

       Fang, a native and citizen of China, entered the United States without inspection in 2007.

Fang filed a timely application for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT), asserting that he and his wife violated the family planning

policy in China and that she was forced to have an abortion. The Department of Homeland

Security served Fang with a notice to appear in removal proceedings, charging him with

removability as an alien present in the United States without being admitted or paroled. See

8 U.S.C. § 1182(a)(6)(A)(i). Appearing before an immigration judge (IJ), Fang admitted the

factual allegations contained in the notice to appear and conceded removability as charged. Fang
No. 16-4141, Fang v. Sessions

subsequently supplemented his applications to assert his involvement with the Chinese

Democracy Party (CDP) in the United States.

          At the conclusion of the merits hearing, the IJ denied Fang’s applications for relief and

ordered his removal to China. The IJ found that Fang was not credible and that he had failed to

demonstrate eligibility for asylum, withholding of removal, or CAT protection. On appeal, the

BIA, assuming Fang’s credibility, affirmed the denial of his applications on the merits. This

court denied Fang’s petition for review of the BIA’s order. Fang v. Holder, 529 F. App’x 641

(6th Cir. 2013).

          Two years later, in July 2015, Fang filed a motion to reopen his removal proceedings

along with a new application for asylum, withholding of removal, and CAT protection. Fang

asserted that, after his removal proceedings ended, he began to attend a Christian church and was

baptized in April 2014. According to Fang, if he “is sent back to China and continues to practice

Christianity[,] he will be arrested, detained, and beaten just like other members of the

underground Christian Church.” To avoid the 90-day filing deadline for motions to reopen, see 8

U.S.C. § 1229a(c)(7)(C)(i)-(ii), Fang claimed a material worsening of conditions for Christians

in China.

          The BIA denied Fang’s motion to reopen. The BIA first determined that Fang’s motion

was untimely and that he had failed to establish a material change in conditions for Christians in

China since his January 2010 hearing as required to fall within the exception to the filing

deadline. The BIA further noted that Fang had failed to demonstrate prima facie eligibility for

relief.

          This timely petition for review followed. We review the BIA’s denial of a motion to

reopen for an abuse of discretion. Liu v. Holder, 560 F.3d 485, 489 (6th Cir. 2009). We “will

find an abuse of discretion if the denial of the motion to reopen ‘was made without a rational

                                                -2-
No. 16-4141, Fang v. Sessions

explanation, inexplicably departed from established policies, or rested on an impermissible basis

such as invidious discrimination against a particular race or group.’”       Id. at 490 (quoting

Allabani v. Gonzales, 402 F.3d 668, 675 (6th Cir. 2005)).

          A motion to reopen must be filed within 90 days of a final order of removal. 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). The 90-day deadline does not apply if the motion

to reopen is based on changed country conditions, “if such evidence is material and was not

available and would not have been discovered or presented at the previous proceeding.”

8 U.S.C. § 1229a(c)(7)(C)(ii); see 8 C.F.R. § 1003.2(c)(3)(ii).

          The BIA noted that Fang’s recent conversion to Christianity constituted a change in his

personal circumstances, which, standing alone, was insufficient to fall within the exception for

changed country conditions. See Liu, 560 F.3d at 492. The BIA went on to conclude that Fang

had failed to demonstrate a material change in conditions for Christians in China since his

January 2010 hearing before the IJ. In reaching that conclusion, the BIA compared the country

reports submitted at the hearing with those submitted in support of Fang’s motion to reopen.

Those reports showed continued tensions between the Chinese government and members of

unregistered churches rather than a material change in country conditions.

          Fang argues that the BIA “completely ignored” the 2013 annual report from the China

Aid Association. Contrary to Fang’s argument, the BIA cited China Aid’s report on the basis

that the report failed to show how Christians have been treated in Fang’s home province of

Fujian.

          Fang also contends that the BIA erred in narrowly interpreting the evidence necessary to

show a change in country conditions, citing Vahora v. Holder, 641 F.3d 1038 (9th Cir. 2011). In

Vahora, the Ninth Circuit addressed the changed circumstances exception to the one-year

deadline for filing an asylum application, which excuses the filing deadline if the applicant

                                                -3-
No. 16-4141, Fang v. Sessions

demonstrates “the existence of changed circumstances which materially affect the applicant’s

eligibility for asylum,” 8 U.S.C. § 1158(a)(2)(D), stating that the exception was “intended to be

broad.” 641 F.3d at 1045. Fang fails to explain why or how the Ninth Circuit’s interpretation of

a different statutory exception would apply to his motion to reopen, especially when such

motions are disfavored. See INS v. Doherty, 502 U.S. 314, 323 (1992); INS v. Abudu, 485 U.S.

94, 107 (1988).

       The BIA further determined that Fang had failed to demonstrate prima facie eligibility for

any of the relief that he sought. A prima facie showing requires “evidence that reveals a

reasonable likelihood that the statutory requirements for relief have been satisfied.” Alizoti v.

Gonzales, 477 F.3d 448, 452 (6th Cir. 2007) (internal quotation marks and citation omitted). To

be eligible for asylum, Fang must establish a well-founded fear of persecution on account of his

religion. See 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(B). As the BIA noted, Fang failed to

explain how the Chinese authorities would become aware of his religious beliefs and activities.

The BIA also pointed out that Fang’s background evidence showed mistreatment occurring

outside his native province and involving church leaders, political activists, and other individuals

not similarly situated to him.    Moreover, Fang’s motion to reopen reflects an “attempt to

manufacture a more perfect asylum application while living illegally in the United States,”

changing the basis for relief from his wife’s forced abortion to his CDP activities and now to his

religious conversion. Liu, 560 F.3d at 493.

       Fang contends that the BIA ignored a report from the Australian Refugee Rights

Alliance, which purportedly demonstrates that he will be persecuted if he returns to China. This

report focuses on the adequacy of Australia’s refugee status determination process rather than the

mistreatment of Christians in China. While the report states that “[t]here are now many cases of

deportees being tortured upon their return to China,” the report does not provide the basis for

                                               -4-
No. 16-4141, Fang v. Sessions

their refugee claims, where in China they returned to, or other information indicating that Fang is

in “the exact same situation.”

       The BIA did not abuse its discretion in denying Fang’s motion to reopen. Accordingly,

we DENY Fang’s petition for review.




                                               -5-